149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Randy M. OSTER, Appellant,Lois M. Oster, Defendant.
Nos. 97-2805, 97-3454.
United States Court of Appeals, Eighth Circuit.
Submitted April 29, 1998.Filed May 4, 1998.

Appeals from the United States District Court for the District of North Dakota.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
In these consolidated appeals, Randy M. Oster, co-defendant with his wife in an eviction action initiated by the United States, appeals from the district court's1 denial of his Fed.R.Civ.P. 60(b) motions and its issuance of a writ of assistance.  Oster argues on appeal that he is entitled to Rule 60(b) relief because the district court lacked jurisdiction to enter the eviction order, and the Osters were denied a full redemption period.  After careful review we conclude the district court did not abuse its discretion when it denied Oster Rule 60(b) relief.  See Schultz v. Commerce First Fin., 24 F.3d 1023, 1024 (8th Cir.1994).  We also conclude Oster's argument that the district court lacked jurisdiction to issue the writ of assistance is meritless.  See Lara v. Secretary of Interior, 820 F.2d 1535, 1543 (9th Cir.1987).  Accordingly, we affirm.



1
 The Honorable Patrick A. Conmy, United States District Judge for the District of North Dakota